Nash, J.
I am of the opinion that the resolution passed over the veto of the mayor by the common council should have been the original resolution containing substantially all of the provisions of the original resolution, so that by reference to it without referring to any previous action of the common council the power or authority conferred would appear.
But I think the proposed expenditure an extraordinary one, and that the common council should have proceeded as required by section 141 of the' charter.
That section provides that whenever the common council shall resolve by the affirmative vote of two-thirds of its members that an extraordinary expenditure ought for the benefit of the city to be made, proceedings shall be taken to submit the question to the taxpayers at a special election. The section does not confer upon the common council the power to determine what is an extraordinary expenditure; the provision is simply that when the common council resolve that such an expenditure ought to be made, it shall make an estimate and proceed as directed.
The charter" does not define what is or is not an extraordinary expenditure. That is left to be inferred from the provisions of the charter, relating to the subject of expenditures generally.
*240It would seem that an expenditure which is not for any of the purposes" expressly authorized by the charter must be regarded as extraordinary.
Motion for the writ denied, with ten dollars costs. '
Motion denied, with ten dollars costs.